Citation Nr: 1745429	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The Board remanded these matters in January 2017 for a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for right and left knee disabilities must be remanded for further development.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board finds that there has not been substantial compliance with the January 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

On February 15, 2017, VA sent a letter to the Veteran which informed the Veteran that VA was working on the claim and an examination would be scheduled.

On April 4, 2017, VA noted the Veteran did not report for a scheduled examination.  However, there is no indication in the record that a follow up notice with an examination date, time, and location was sent to the Veteran, or that an examination date, time, and location was communicated to the Veteran.

Therefore, a remand is required to schedule another examination and properly notify the Veteran of the examination date and time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected right and left knee disabilities.  Provide timely notification to the Veteran of the scheduled examination's date, time, and location.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  For both knees, the examiner should specifically state ranges of motion for active and passive motion and on weight-bearing and nonweight-bearing.  The examiner should comment on whether there is any additional loss of function due to weakened movement, fatigability, incoordination, pain on use, excess motion, or on flare up for each knee.  The examiner should describe the severity of any recurrent subluxation or lateral instability of each knee.  The examiner should indicate if replacement of either knee is medically indicated.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

